Exhibit 10.1



LICENSE OF INTELLECTUAL PROPERTY

        This License of Intellectual Property agreement (“Agreement”) is
effective on the Effective Date given hereunder by and between Franklin Covey
Co. (“Franklin Covey”), a corporation of the State of Utah having a business
address at 2200 West Parkway Boulevard, Salt Lake City, Utah 84119; and Stephen
M. R. Covey, an individual residing at 2460 North Canyon Road, Provo, Utah 84604
(“Licensee”).

RECITALS:

 

A. 

Franklin Covey owns certain intellectual property assets, including trade
secrets, confidential information, customer lists, trademarks, copyrights and
the like ("IP Assets"), which are listed in Schedule A, attached hereto and
incorporated herein; and

 


 

B. 

Franklin Covey owns all rights to the trademark and trade name "Franklin Covey",
"7 Habits" and other marks identified on Schedule A (collectively, the
"Trademarks") sometimes used in connection with the IP Assets; and

 


 

C. 

Licensee desires to obtain a non-exclusive license to the IP Assets and
Trademarks; and

 


 

D. 

The parties each desire to be a preferred provider of its goods and services to
the other party so as to enhance each party's business opportunities;

 


        NOW, THEREFORE, in consideration of the mutual covenants, terms and
conditions herein, the parties agree as follows:

 

1. 

License Grant.

 


 

 

a. 

 Intellectual Property. Subject to the restrictions set forth in paragraph 1.b,
below, Franklin Covey hereby grants to Licensee a non-exclusive license to all
rights to the IP Assets within the United States of America, Canada and in each
country in which Franklin Covey owns and operates a direct (nonlicensed) office
(the "Territory"), subject to the terms and conditions provided herein. Licensee
does not have any rights to actively solicit business regarding the IP Assets
outside of the Territory, nor to solicit or enter into agreements for the
delivery of consulting or training services using the IP Assets outside of the
Territory. With respect to business involving the IP Assets, in the event that
Licensee has leads for business outside of the Territory, or Licensee has a
current client requesting services outside of the Territory, such leads must be
transmitted to Franklin Covey using the appropriate referral format. If the
referred client requires that Licensee deliver the services outside of the
Territory, then Licensee may do so only upon receiving the prior written
approval of Franklin Covey. Franklin Covey may charge an additional fee or
royalty for services performed by Licensee outside of the Territory.


 

 

b. 

 Restrictions. Notwithstanding anything contained herein to the contrary,
Licensee (i) may only market, use, deliver, sell or otherwise distribute
products or services using the IP Assets directly to individual families,
parents and children, as well as family, parent and children organizations and
groups, including, without limitation, youth groups and home schooling groups,
living in the Territory and (ii) may not use or grant a sublicense to any third
party to use any of the IP Assets to create, market, sell or distribute a date
book organizer, planner or agenda to be sold directly to schools or school
districts within the Territory in the Kindergarten through 12th grade market.


 

 

c. 

 License Personal to Licensee. The License granted hereunder is personal to
Licensee and is not assignable or transferable unless expressly permitted in
writing by Franklin Covey, except as provided in Paragraph 14(d).


 

 

d. 

 Marketing. Licensee may market himself as, and communicate to clients and
potential clients that he is a "Certified Alliance Partner of Franklin Covey."


 

 

e. 

 Products and Manuals. Licensee shall purchase from Franklin Covey at Franklin
Covey's cost plus 5%, all manuals, books and other materials used in connection
with the IP Assets on an as-needed basis.


 

 

f. 

 Trademarks. Franklin Covey hereby grants to Licensee a non-exclusive license to
use the Trademarks solely in connection with the marketing and use of the IP
Assets, subject to the terms and conditions provided herein.


 

 

g. 

 Derivative Works. Franklin Covey hereby grants Licensee the non-exclusive right
to prepare, reproduce, market, sell, distribute and use any modifications,
changes, abridgments, additions, updates and other revisions of the IP Assets,
specifically excluding Licensee Works ("Derivative Works"), subject to the terms
and conditions of this Agreement.


 

 

h. 

 Grant of Sublicenses. Licensee shall have the right to grant (i) sublicenses to
Licensee's clients to use the IP Assets as end users pursuant to an end user
agreement in substantially the form of Exhibit 1.h.1 and (ii) sublicenses to
third party service providers in substantially the form attached hereto as
Exhibit 1.h.2. Subject to Franklin Covey's written consent, which shall not be
unreasonably withheld, Licensee shall have the right to sublicense the rights to
the IP Assets and Derivative Works to third party providers of goods and
services that are based upon the IP Assets ("Sublicensees"); provided that all
revenue received by Licensee from such Sublicensees shall constitute revenue for
purpose of calculating royalties payable to Franklin Covey hereunder.


 

 

i. 

 Certified 7 Habits Client Facilitators. With Franklin Covey's approval, and
subject to conditions established by Franklin Covey regulating such activity,
Licensee may have limited access to Certified 7 Habits Client Facilitators
through Franklin Covey's database to pursue and procure the assistance of such
facilitators in carrying out Licensee's licensed activities hereunder.


 

2. 

Term.his Licensee shall commence on the Effective Date and expire on the 10th
anniversary of the Effective Date unless terminated earlier by provision of this
Agreement. This License may be extended annually, upon mutual written agreement
signed by both parties during the sixty day period commencing on the anniversary
of the Effective Date and ending on the date sixty days thereafter, to add one
additional year to the remaining term of the License and to modify such other
terms of the License as agreed upon by the parties.

 


 

3. 

Ownership of Rights.

 


 

 

a. 

 Ownership. The IP Assets, the Trademarks and the Derivative Works are the
exclusive proprietary property of Franklin Covey and are made available to
Licensee to the extent expressly provided herein solely under this license from
Franklin Covey. Licensee's rights under this Agreement constitute a license, not
a purchase of any of the materials or intellectual property except as provided
herein. Any customized consulting services based upon, incorporating or
otherwise using the IP Assets for individual clients shall be Derivative Works
owned by Franklin Covey. Franklin Covey acknowledges that Licensee may create
works that do not contain, in whole or in part, the IP Assets, Trademarks or
other of Franklin Covey's proprietary property or that use Franklin Covey's IP
Assets, Trademarks or other proprietary property only in a manner that
constitutes fair use or for which permission for quotes or excerpts has been
obtained ("Licensee Works"). Franklin Covey shall not claim any rights including
ownership in any Licensee Works except for permitted quotes or excerpts from the
IP Assets. Licensee shall not use any Trademarks in connection with any Licensee
Works without Franklin Covey's written consent, which consent shall not
unreasonably be withheld.


 

 

b. 

 Perfecting Ownership. Licensee shall assist Franklin Covey, at Franklin Covey's
expense, in whatever action may be necessary to record, register or otherwise
perfect Franklin Covey's rights in and to the IP Assets, Trademarks and
Derivative Works. If and to the extent Licensee engages the assistance of
independent contractors in creating or developing any Derivative Works, Licensee
shall obtain a transfer of all rights to Franklin Covey of any rights of the
independent contractors, subject to the terms of this Agreement.


 

 

c. 

 No Inconsistent Contractors or Relationships. Licensee shall not employ or
contract with any person or entity, including a government employee or
representative, to assist or become involved in developing a Derivative Work if
that person or entity has a contractual or legal relationship, the effect of
which encumbers any proprietary rights to the Derivative Work or which purports
to transfer any proprietary rights in the Derivative Work to another entity.
With respect to the IP Assets, Licensee shall not enter into agreements to
receive funding or grants which purport to transfer to a third party any
proprietary rights or which would result in any other entity besides Franklin
Covey owning such proprietary rights.


 

4. 

Trademark and IP Assets Restrictions.

 


 

 

a. 

 Trademarks Use. Licensee shall only use the Trademarks in conjunction with one
or more other words, if such Trademark use has been approved by Franklin Covey.
Licensee may not use the Trademarks on or in connection with any goods or
services without first obtaining the advance written approval of Franklin Covey
with respect to the words, design and artwork for the Trademarks, as well as the
nature and quality of the goods or services with which each Trademark is to be
used, which approval shall not be unreasonably withheld.


 

 

b. 

 Quality Standards. Licensee agrees that the Trademarks and IP Assets are
distinctive and the goods and services associated with the Trademarks and
associated with or derived from the IP Assets have distinctive goodwill and a
reputation for high quality and standards. Licensee agrees to conform to all
quality standards ("Quality Standards") established by Franklin Covey, both
explicitly by guidelines which may be provided by Franklin Covey from time to
time and implicitly by the quality of goods and services which are or have been
provided by Franklin Covey in association with the Trademarks and IP Assets.


 

 

c. 

 Right to Inspect. Franklin Covey shall have the right to inspect and request
samples of the goods or services, and all advertising and marketing documents
related thereto, which are used in association with the Trademarks and in
association with or derived from the IP Assets. Licensee shall make any and all
changes reasonably suggested by Franklin Covey in the advertising or marketing
documents for said goods and services, as well as any changes suggested by
Franklin Covey in the quality, form, presentation or packaging of said goods and
services.


 

 

d. 

 Marking and Notice.Licensee shall use a "TM" or "(R)" notice, whichever is
appropriate, after each use of each Trademark and shall give written attribution
to Franklin Covey for ownership of each Trademark. Licensee shall provide
appropriate copyright notices attributing ownership to Franklin Covey, including
notices provided by Franklin Covey, on any materials based on or derived from
the IP Assets or Derivative Works.


 

 

e. 

 Trademark Use.All trademark rights in and to any class of goods or services
developed by reason of Licensee's use of the Trademarks, within the terms of and
subject to the conditions of this Agreement, shall be owned by and inure to the
benefit of Franklin Covey. Licensee agrees to execute such documentation as
shall be required to effectuate the intent of this paragraph.


 

5. 

Derivative Work Restrictions.

 


 

 

a. 

 Samples of Derivative Works.Licensee shall submit two (2) samples of each
Derivative Work to Franklin Covey's designated representative.


 

 

b. 

 Franklin Covey's Rights.Nothing herein shall preclude or otherwise restrict
Franklin Covey's right (a) to prepare its own Derivative Works based upon or
derived from the IP Assets, and (b) to make any and all use of the Trademarks,
including but not limited to the preparation, use, distribution and sale of
goods or services bearing the Trademarks for the same goods or services or in
the same trademark classifications as Licensee has used or will use the
Trademarks.


 

 

c. 

 Limitations on Derivative Works.Licensee shall not make any Derivative Works or
any other use of any other Franklin Covey products, materials, intellectual
property or programs not licensed hereunder, without the advance written
approval of Franklin Covey. Licensee shall obtain written permission for
Licensee and Franklin Covey to use third party materials in any Derivative Work
and shall provide Franklin Covey with a copy of such permission at the time that
Licensee submits such proposed Derivative Work to Franklin Covey for its
approval, pursuant to paragraph 5.a, above.


 

6. 

Fees and Royalties.

 


 

 

a. 

 Initial Fee.In consideration of the rights granted to Licensee under this
Agreement, upon execution of this Agreement, Licensee shall pay Franklin Covey
Fifteen Thousand Dollars ($15,000.00) (the "Initial Fee").


 

 

b. 

 Ongoing Royalty Fees.Licensee shall make mandatory ongoing monthly royalty
payments to Franklin Covey ("Royalty" or "Royalties") in the amount of ten
percent (10%) of Revenues. The term "Revenues" means all gross revenues received
or due to the Licensee (including any authorized subsidiaries, subcontractors,
sublicensees and affiliates of Licensee), regardless of the channel of sale
used, from any and all sources, including all products, materials and services,
including consulting and presenting services, that are sold and/or invoiced by
Licensee that in any way or in any format include all or a portion of the IP
Assets, less out-of-pocket expenses incurred by Licensee and billed to a client.


 

7. 

Royalty Reporting and Payment.

 


 

 

a. 

No later than ten (10) business days after the close of every calendar month
during the Term of this Agreement, Licensee shall submit a report to Franklin
Covey (in a format acceptable to Franklin Covey) identifying all of Licensee's
Revenues for the prior month. The Royalty payment for each month, as well as any
other payments due to Franklin Covey (other than the Initial Fees) ("Payments")
will be made by Licensee no later than ten (10) business days after the receipt
by Licensee of an invoice from Franklin Covey.


 

 

b. 

All Payments will be made by wire transfer, in immediately available U.S.
dollars, to an account designated by Franklin Covey.


 

 

c. 

Licensee will make all Payments free and clear of any tax, deduction, offset or
withholding of any kind. All taxes and penalties (other than those associated
with Franklin Covey's income) levied on any Payments will be fully borne by
Licensee. If Licensee or any other person is required by law to make any
deduction or withholding on account of any tax, assessment, duty or levy charged
against any Payments, Licensee will pay any such tax, assessment, duty or levy
before the date on which a penalty for nonpayment or late payment attaches.
Payment of such tax, levy, duty or assessment is to be made (if the liability to
pay is imposed on Licensee) for Licensee's own account or (if the liability to
pay is imposed on Franklin Covey) on behalf of and in the name of Franklin
Covey. Payments by Licensee in respect of which the relevant deduction,
withholding or payment (including any penalties) is required will be increased
to the extent necessary to ensure that, after the making of the deduction,
withholding or payment of such tax, levy, duty or assessment, Franklin Covey
receives on the due date and retains (free from any liability in respect of the
deduction, withholding or payment) a net sum equal to what Franklin Covey would
have received and retained had no such deduction, withholding or payment been
required or made. Licensee will immediately furnish to Franklin Covey certified
receipts of the payment of any deduction, withholding or payment made, on its
account or Franklin Covey's account. Licensee agrees to defend, indemnify and
hold harmless Franklin Covey from all claims, suits, liabilities and expenses
(including without limitation legal fees) suffered or incurred by Franklin Covey
as a result of Licensee's failure, for whatever reason, duly to pay any such
taxes.


 

 

d. 

Interest shall accrue on all Payments not paid by Licensee or Franklin Covey, as
the case may be, when due under this Agreement from the due date until the date
of payment, at the lesser of the rate of one and one-half percent (1.5%) per
month or the maximum legal rate allowed under applicable law.


 

 

e. 

Franklin Covey shall have the right, upon reasonable notice to Licensee, to
audit Licensee's books and records reasonably necessary to determine the
accuracy of the Payments made hereunder and Licensee's use of the IP Assets. In
the event Franklin Covey's audit reveals an underpayment to Franklin Covey in
excess of five percent (5%), Licensee shall pay the costs incurred by Franklin
Covey in performing the audit. In the event two or more of Franklin Covey's
audits performed at any time during the Term reveal underpayments to Franklin
Covey in excess of ten percent (10%), Franklin Covey may terminate this
Agreement upon written notice to Licensee.


 

8. 

Preferred Providers.

 


 

 

a. 

Licensee agrees that Franklin Covey will be its preferred provider for all goods
and services typically offered by Franklin Covey and not licensed to Licensee
hereunder, and that Licensee will refer each non-Franklin Covey client who
requests or is interested in goods, or services offered by Franklin Covey to the
appropriate Franklin Covey representative (each a "Licensee Lead"). For each
initial sale made by Franklin Covey resulting from a Licensee Lead, Franklin
Covey shall pay Licensee five percent (5%) ("Preferred Provider Royalty") of
Revenue (defined above and applicable to Franklin Covey) received by Franklin
Covey from such sale.


 

 

b. 

Franklin Covey agrees that Licensee will be one of its preferred providers, and
to give Licensee's contact information to each non-Licensee client who requests
or is interested in family effectiveness training (each a "Franklin Covey
Lead"). For each initial sale made by Licensee resulting from a Franklin Covey
Lead, Licensee shall pay Franklin Covey five percent (5%) ("Preferred Provider
Royalty") of Revenue (defined above) received by Licensee resulting from such
sale.


 

 

c. 

Each party shall have the right to offset monthly any Preferred Provider Royalty
due and payable to it against any amounts due and payable by it to the other
party.


 

9. 

Performance by Licensee.

 


Licensee shall notify Franklin Covey of all marketing activities and provide
representative copies of marketing materials to Franklin Covey. Franklin Covey
shall have the right to comment and require revisions of Licensee’s marketing
activities and materials, at Franklin Covey’s discretion.

 

10. 

Confidentiality.

 


 

 

a. 

Definition"Confidential Information" means non-public information designated by
either party as being confidential or which, under the circumstances surrounding
disclosures ought to be treated as confidential including all confidential
information and materials listed in Schedule A. Confidential Information
includes but is not limited to any non-public written information, tangible
materials and documents provided by a party to the other party, including
documents provided in confidence prior to and at the time of this Agreement.


 

 

b. 

Maintain Confidentiality.Each party agrees to hold said Confidential Information
in strict confidence and not to disclose the Confidential Information to any
third parties or use it for any commercial purpose without the prior written
permission of the disclosing party, except under compulsion of judicial or
administrative process. Each party shall take reasonable security precautions to
prevent wrongful disclosure or use of the Confidential Information. Each party
may disclose the Confidential information to its employees and independent
contractors, but only on a need-to-know-basis and only under a written
confidentiality agreement.


 

 

c. 

Wrongful Use.Each party shall promptly inform the other party in writing of any
misappropriation, unauthorized use, or disclosure of the Confidential
Information and shall cooperate in every reasonable way in a party's efforts to
prevent further disclosure and to obtain possession of the misappropriated
Confidential Information.


 

 

d. 

Return of Confidential Materials.Upon written request from the disclosing party,
the receiving party shall return to the disclosing party all documentation,
materials and other items containing the Confidential Information and all copies
thereof that are in the receiving party's possession or control.


 

11. 

Noncompete; Nondisclosure.Consistent with the Sabbatical Letter Agreement dated
November 25, 2002, Licensee agrees that during the period of time from the
Effective Date to December 31, 2004 ("Limitation Term") Licensee will not
exploit, disclose or assist others in exploiting, using or disclosing, to
compete or to assist others to compete, directly or indirectly, with the
business of Franklin Covey, any Franklin Covey proprietary information or
proprietary documents including, without limitation: (a) market, business or
alliance strategies or initiatives; (b) training services pricing and material
pricing information or strategies; (c) new product or training seminar concepts,
or ideas; (d) financial or information technology initiatives, status or
expectations; (e) market research results; (f) marketing and product strategies;
(g) customer lists; and (h) vendor and supplier lists. The foregoing prohibition
shall not apply to (i) information or documents already in the possession of
Licensee on a non-confidential basis, (ii) information or documents which are,
or become, available to the general public through no fault of Licensee, (iii)
information or documents Licensee receives, without an obligation to Franklin
Covey of confidence, from a third party who is rightfully in possession thereof,
or (iv) information Franklin Covey has given Licensee written permission to
disclose. Notwithstanding the foregoing provisions of this Paragraph 11, nothing
herein shall prevent Licensee from doing business and competing in the
training/learning industry, provided that (1) Licensee does not disclose
Franklin Covey proprietary information or proprietary documents as stated above,
and (2) during the Limitation Term Licensee does not personally work for or
personally do business with the following entities: Electronic Data Systems,
Shea Homes, Ritz-Carlton, Comcast, Campbell Soup and Avon. The previous sentence
shall not preclude Licensee from contacting and interviewing employees of any of
the foregoing entities to gather information and data to be used by Licensee in
writing books and articles.

 


 

12. 

Warranties and Indemnifications.

 


 

 

a. 

Franklin Covey Warranties and Indemnification.Franklin Covey represents and
warrants that Franklin Covey has good and valid title to the IP Assets licensed
herein, free and clear of all liens, encumbrances and restrictions. Franklin
Covey makes no warranties of merchantability or fitness for a particular purpose
of the Assets or any other warranty other than that explicitly stated herein.
Franklin Covey agrees to indemnify Licensee and hold it harmless against any and
all claims, actions and judgments against Licensee regarding Franklin Covey's
use of or contribution to the IP Assets, or Licensee's use of the IP Assets
authorized by Franklin Covey, including claims of infringement of the rights of
others except as provided herein. Franklin Covey shall not be liable for any
unauthorized use of the IP Assets, the Trademarks or Derivative Works by
Licensee or third parties not authorized by Franklin Covey. Franklin Covey shall
not be liable for indirect, consequential , incidental or exemplary damages,
including without limitation damages for loss of profit, revenues, savings,
business interruption and the like.


 

 

b. 

Licensee Warranties and Indemnification. Licensee represents and warrants that
Licensee will use the IP Assets licensed herein in a manner conforming to the
terms and conditions of this Agreement. Licensee agrees to indemnify Franklin
Covey and hold it harmless against any and all claims, actions and judgments
against Franklin Covey regarding the Derivative Works or Licensee's unauthorized
use of the IP Assets, including claims of infringement of the rights of others
as a result of Licensee's unauthorized actions or lack of actions. Licensee
shall not be liable for any unauthorized use of the IP Assets, the Trademarks or
the Derivative Works by Franklin Covey or third parties not authorized by
Licensee or for any authorized use of the IP Assets, the Trademarks or the
Derivative Works by Licensee.


 

13. 

Termination.

 


 

 

a. 

Material Breach This Agreement shall terminate if either party breaches or fails
to comply with any of the material terms or conditions hereof after thirty (30)
days' written notice from the other party of such breach or failure to comply,
unless during the thirty days the breaching party cures the breach or failure to
comply to the satisfaction of the non-breaching party.


 

 

b. 

Return of IP Assets Within two (2) weeks following termination of this Agreement
for any reason, Licensee shall provide to Franklin Covey all IP Assets, all
Derivative Works and any copies thereof, and shall furnish Franklin Covey with
written notice specifying that, through reasonable care and to the best of
Licensee's knowledge, all IP Assets, Derivative Works and such other materials
have been returned to Franklin Covey, including all copies or modifications
thereof in any form.


 

 

c. 

Cessation of Trademark Use. Upon termination of this Agreement for any reason,
Licensee shall immediately cease from distribution or other use of any goods or
services bearing the Trademarks or any trademarks used on Derivative Works.
Licensee shall certify, in writing, to Franklin Covey within two (2) weeks
following termination of this Agreement for any reason, that all remaining goods
and materials bearing any Trademark and any trademarks used on Derivative Works
have been destroyed.


 

 

d. 

Surviving Provisions. The terms and provisions of Sections 3, 6, 7.d, 8, 10.d,
12 shall survive the termination of this Agreement. All payments under this
Agreement are non-refundable upon termination of this Agreement.


 

14. 

Miscellaneous.

 


 

 

a. 

Notices. All notices under this Agreement are completed upon mailing, if mailed
by registered or certified mail, postage prepaid or by facsimile transmission,
with proof of receipt. The addresses of the parties, unless subsequently changed
by written notice to the other, are as given hereunder. Notice to Franklin Covey
shall be in care of the General Counsel's Office and to Licensee at the address
given or such other address provided in writing to Franklin Covey.


 

 

b. 

Independent Entities. Franklin Covey and Licensee are independent entities
engaged in independent businesses. Each shall bear all the costs and expenses
incurred in the performance of their respective duties under this Agreement.
Neither Franklin Covey nor Licensee, nor any agent or employee of either, is an
agent or employee of the other, nor shall anything contained herein be deemed to
create a partnership or joint venture between the parties. Neither party has the
right to control the other, except as expressly provided in this Agreement.
Neither party to this Agreement has the right or authority to make any promise
or representation or to assume or incur any liability or other obligation
against or on the behalf of the other.


 

 

c. 

Complete Agreement, Amendment. This Agreement is the complete and exclusive
statement of the agreement between Licensee and Franklin Covey with regard to
the subject matter of this Agreement and supersedes all proposals or prior
agreements and understandings, whether oral or written, and all other
communications relating to the subject matter of this Agreement. This Agreement
may only be amended, or any provision herein waived, by written instrument
executed by each party. No waiver of any provision hereof shall constitute a
waiver of any provision, no shall such waiver constitute a continuing waiver
unless otherwise expressly provided. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.


 

 

d. 

Assignment. Licensee may assign this Agreement to an entity organized and
controlled by Licensee, including, without limitation, a company called "Home &
Family Group, LLC." Except as allowed by the foregoing sentence, this Agreement
is personal and specific to Licensee and shall not be transferred or assigned by
Licensee except upon the express written consent of Franklin Covey. A change in
control of Licensee shall constitute an assignment for purposes of this
provision. As used in this Paragraph "controlled" and "control" means majority
ownership.


 

 

e. 

Prevailing Party Recovery. If a party brings an action in any court of law to
enforce any of the terms of this Agreement, the prevailing party shall be
entitled to recover its attorney's fees, costs and expenses incurred in
connection with such action in addition to any other or further relief awarded
by the court.


 

 

f. 

Applicable Law and Forum. The validity, interpretation and enforcement of this
Agreement shall be governed by the laws of the State of Utah. The parties agree
that any action brought to enforce or construe the terms of this Agreement shall
be brought in the state or federal courts within Salt Lake City County, State of
Utah.


        IN WITNESS WHEREOF, the parties have signed and entered into the
Agreement as of the Effective Date below.

EFFECTIVE DATE: 

                          February 1,2003                           


 

                          /s/ STEPHEN M.R. COVEY      
                          Stephen M.R. Covey


FRANKLIN COVEY CO.

2200 West Parkway Boulevard
Salt Lake City, Utah 84119




By:  /s/ VAL J. CHRISTENSEN
Printed Name:  Val J. Christensen
Title:  Executive Vice President

--------------------------------------------------------------------------------

SCHEDULE A

Licensee is granted a license to use the following Franklin Covey intellectual
property pursuant to the provisions of the License of Intellectual Property:

The 7 Habits of Highly Effective Families:

The 7 Habits of Highly Effective Families book (soft cover and hard cover)
The 7 Habits of Highly Effective Families audios (tapes and CDs)
          •     7 Habits Family Audio set (4 tapes or 3 CD)
          •     Balancing work and family audio set (Tape only)
          •     Family mission statement audio set (Tape only)
          •     Building Family relationships audio set (Tape only)
The 7 Habits of Highly Effective Families proactive family guidebooks and
manuals (custom and generic)
The 7 Habits of Highly Effective Families Participant Guide book
The 7 Habits of Highly Effective Families Facilitator kit Version 2.0
The 7 Habits of Highly Effective Families calendars (custom and generic)
The 7 Habits of Highly Effective Families planner supplements
The 7 Habits of Highly Effective Families Facilitator Guides and Manuals (custom
and generic)
The 7 Habits of Highly Effective Families videos and DVDs
The 7 Habits of Highly Effective Families conversation cards
The 7 Habits of Highly Effective Families Family Information Booklet
The 7 Habits of Highly Effective Families marketing materials
The 7 Habits of Highly Effective Families Self-Certification process
The 7 Habits of Highly Effective Families 2-day certification process
The 7 Habits of a Highly Effective Air Force Family Participant Manual
The 7 Habits of a Highly Effective Air Force Family Activity Calendar
The 7 Habits of a Highly Effective Air Force Family 2 day certification process
The 7 Habits of a Highly Effective Air Force Family Measurement tool
The 7 Habits of Highly Effective Families Marriage Module Certification process
Marriage two-hour modules:
          •     Balancing Work and Marriage
          •     Foundations to Person and Marital Effectiveness
          •     Strengthening Marriage Relationships
The 7 Habits of Highly Effective Families Two hour modules:
          •     Balancing Work and Family
          •     Building Family Relationships
          •     Empowering Parents to Influence their Children
          •     A Mission Statement for Families Why Not?
          •     Organizationally it's Wise to Consider the Family
          •     The 7 Habits of Highly Effective Families overview
The 7 Habits of Highly Effective Families 2 day program measurement tool
Home and Family Performance assessment
Other products and tools Franklin Covey may create during the License term that
are based on The 7 Habits of Highly Effective Families subject material

The Best of Both Worlds:

The Best of Both Worlds books (hard cover and soft cover)
The Best of Both Worlds audios (tapes and CDs)
The Best of Both Worlds videos and DVDs
The Best of Both Worlds guidebooks and manuals
The Best of Both Worlds facilitator guides
Other products and tools Franklin Covey may create during the License term that
are based on The Best of Both Worlds subject material

The 7 Habits of Highly Effective Teens:

The 7 Habits of Highly Effective Teens book
The 7 Habits of Highly Effective Teens audios (books and CDs)
The 7 Habits of Highly Effective Teens journals
The 7 Habits of Highly Effective Teens Ultimate Activity Guide (personal
workbook)
The 7 Habits of Highly Effective Teens workbooks, guidebooks and manuals
Introduction to The 7 Habits of Highly Effective Teens Success Guide
(guidebooks, workbooks and manuals)
The 7 Habits of Highly Effective Teens Facilitator Guides, Workbooks and Manuals
The 7 Habits of Highly Effective Teens Videos and DVDs
The 7 Habits of Highly Effective Teens marketing materials
The 7 Habits of Highly Effective Teens 2-day certification process
The 7 Habits of Highly Effective Teens Self-Certification process
The 7 Habits of Highly Effective Teens 2 hour upgrade certification (For current
SAW facilitators)
Other products and tools Franklin Covey may create during the License term that
are based on The 7 Habits of Highly Effective Teens subject material